DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II, claims 8-20 in the reply filed on May 16, 2022 is acknowledged.  The traversal is on the ground(s) that “Applicants respectfully traverse the restriction requirement and submit that it is inappropriate. Applicants note that each claim is directed to common subject matter. For example, each claim relates to an apparatus for interleaved on-chip testing including a system-on-chip test access port (SoC TAP) in communication with a memory test access port (MTAP), a memory, and a phase locked loop. For this reason alone, it is submitted that the restriction is inappropriate and that the common subject matter of all of the claims in the present application should be examined together.”  This is not found persuasive because in Invention I, claim 1, does not disclose the above items. It claimed any type of “analog components and digital components”. Further, the Examiner established the claimed invention of Invention I has a different classification than Invention II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 16, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a transmitter [claim 18] and a receiver [claim 19] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: means for toggling [claim 14].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for merging in claim 13, means for communicating in claim 13, means for toggling in claim 14, means for configuring in claims 15 and 20, means for enabling in claim 16, and means for interleaving in claims 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the claim states “means for merging…”. However, the specification does not in a such full, clear, concise describe a structure that is used as “means for merging”. The specification also does not provide if something is merging with the system-on-chip tests access port (SoC TAP) or if items within the SoC TAP is merging together “to communicate with a memory test access port (MTAP).” Since claims 14-20 depend from claim 13, thy also are rejected for the above reason.
Regarding claim 14, the claim states “means for toggling…”. However, the specification does not in a such full, clear, concise describe a structure that is used as “means for toggling”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims limitation “means for merging” in claim 13, “means for communicating” in claim 13, “means for toggling” in claim 14, “means for configuring” in claims 15 and 20, “means for enabling” in claim 16, and “means for interleaving in claims 17-19” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim states: “…a built-in self-test (BIST) controller in communication with the MTAP, a physical layer, and a memory…” It is not clear how BIST controller in communication with the physical layer when in paragraphs [0026]-[0027] the controller is in communication with just the MTAP and memory. Since claims 9-12 depend from claim 8, they also are rejected for the above reason.
Regarding claim 13, the claim states: “means for merging a system-on-chip test access port (SoC TAP)…” It is not clear what is the structure that is used as “means for merging”. It is not clear if something is merging with the system-on-chip tests access port (SoC TAP) or if items within the SoC TAP is merging together “to communicate with a memory test access port (MTAP).” The claim also states “…means for communicating with the MTAP and a memory; and means for communicating with the memory and a phase locked loop.” It is not clear what is the structure that is used as “means for communicating”. It is not clear from the claim if there is only one “means for communicating” or two different “means for communicating”. Since claims 14-20 depend from claim 13, they also are rejected for the above reason.
Regarding claim 16, the claim states: “means for enabling the MTAP”. It is not clear what is meant by enabling the MTAP and what is used to enable the MTAP. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghuraman (US Pub No. 2018/0259578).

    PNG
    media_image1.png
    562
    782
    media_image1.png
    Greyscale

Regarding claim 8, Raghuraman discloses [see Fig 1 above] an apparatus (IC 100) for interleaved on-chip testing, comprising: a system-on-chip test access port (SoC TAP) (global TAP/LVTAP 140) in communication with a memory test access port (MTAP) (local memory TAP/WTAP 145); a built-in self-test (BIST) controller (BIST controller 135) in communication with the MTAP(145), a physical layer (Clock Divider), and a memory (memory 120); and a multiplexer (multiplexer 105 or 110) in communication with the memory (120) and a phase locked loop (PLL) through an AND gate (AND gate 115 or 150).
Regarding claim 9, Raghuraman discloses in which the multiplexer (105 or 110) is configured to toggle between testing the memory (120) and testing the phase locked loop (PLL) based on an output of an AND gate (115 or 150).
Regarding claim 10, Raghuraman discloses in which the SoC TAP (140) is configured to set up testing of the phase locked loop (PLL), the memory (120), and the physical layer (Clock Divider).
Regarding claim 11, Raghuraman discloses in which the SoC TAP (140) is configured to test the transmit and receive subsystems of the physical layer (PLL).
Regarding claim 12, Raghuraman discloses in which the MTAP (145) is enabled by a MTAP enable command (TAP clock 125).
Regarding claim 13, Raghuraman discloses [see Fig. 1 above] an apparatus (IC 100) for interleaved on-chip testing, comprising: means for merging [via multiplexer 105] a system-on-chip test access port (SoC TAP) (LVTAP 140) to communicate with a memory test access port (MTAP) (WTAP 145); means for communicating [via BIST controller 135] with the MTAP (145) and a memory (memory 120); and means for communicating [via Clock Divider] with the memory (120) and a phase locked loop (PLL).
Regarding claim 14, Raghuraman discloses means for toggling [via multiplexer 105 or 110] between allowing testing the memory (120) and allowing testing of the phase locked loop (PLL), based on an output of an AND gate (AND gate 115 or 150).
Regarding claim 15, Raghuraman discloses means for configuring [via BIST controller 135] the SoC TAP (140) to set up testing of the phase locked loop (PLL), the memory (120), and a physical layer (Clock Divider).
Regarding claim 16, Raghuraman discloses means for enabling [via BIST controller 135] the MTAP (145).
Regarding claim 17, Raghuraman discloses means for interleaving [via BIST controller 135] a memory write operation with waiting for the phase locked loop (PLL) to lock.
Regarding claim 18, Raghuraman discloses means for interleaving [via BIST controller 135] a lock detection and clock check operation with a wait period and data initiation from a transmitter [via multiplexer 105 or 110].
Regarding claim 19, Raghuraman discloses means for interleaving [via BIST controller 135] a memory read and a status check with a check for data at a receiver [via multiplexer 105 or 110].
Regarding claim 20, Raghuraman discloses means for configuring [via BIST controller 135] the SoC TAP (140) to test transmit and receive subsystems of a physical layer (Clock Divider).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain et al (US Patent No. 11,037,651) - The apparatus includes a first memory test access port (TAP) configured to enable or disable access to at least one double date rate (DDR) memory device, a second memory TAP configured to enable or disable access to at least one non-DDR memory device, and a test controller configured to test the at least one DDR memory device via the first memory TAP or test the at least one non-DDR memory device via the second memory TAP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858